Citation Nr: 0431739	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from August 
1968 to August 1971.  The appellant also had additional 
service in the Puerto Rico Army National Guard from May 1978 
to June 1995, to include a period of active duty from 
November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

When this case was last before the Board in December 2003, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The appellant asserts, and the medical evidence shows, 
that he sustained an injury to his cervical spine on June 4, 
1993, while participating in operations of the Puerto Rico 
National Guard.

2.  On June 4, 1993, the appellant was participating in 
operations of the Puerto Rico National Guard at the request 
of the Governor of Puerto Rico, rather than upon orders of 
the U.S. government.  


CONCLUSION OF LAW

The appellant's claim for service connection for cervical 
spine disability lacks legal merit.  38 U.S.C.A. §§ 101, 106, 
1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  There is no 
outstanding evidence or information that could be obtained to 
substantiate the appellant's claim.  Consequently, no further 
development is required under the VCAA or the regulations 
implementing it.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

Factual Background

The appellant's NGB Form 22 notes that he served in the 
Puerto Rico Army National Guard from May 1978 to June 1995.  
The appellant's DD Form 214 notes that this National Guard 
service included a period of active duty from November 1990 
to May 1991.

A June 1993 emergency room record from State Insurance Fund 
notes that the appellant, an employee of the Puerto Rico 
National Guard, was seen for a cervical sprain.

An August 1993 letter from the Puerto Rico Army National 
Guard notes that the appellant "participated in counter-crime 
National Guard Operations proposed by the Honorable Governor 
(of Puerto Rico) and had an accident in performing (his) 
military duties because of which (he) is reported to the 
State Insurance Fund until the doctor releases (him)."  
Thereafter, by executive order of the governor, the appellant 
was placed on state military leave.

The appellant filed a claim (in pertinent part) for service 
connection for cervical spine disability in February 1999.  
He alleged that he was serving on active duty in the Puerto 
Rico National Guard when he injured his cervical spine on 
June 4, 1993.  

In a statement received by the RO in March 2002, the 
appellant maintained that he was on active duty at the time 
of his cervical spine injury.  Specifically, he stated that 
he was ordered to duty with the Puerto Rico National Guard in 
support of an anti-drug operation.

In December 2003, the Board remanded the case in order to 
obtain copies of the orders wherein the appellant's National 
Guard unit was activated for counter-crime operations in June 
1993, in an effort to determine whether the appellant's 
National Guard service was active military service as defined 
in the statute controlling entitlement to VA benefits.

The evidence received in response to this inquiry contains 
three corrections to the veteran's NGB Form 22.  The 
corrections state that the veteran had three years, zero 
months and seven days of prior reserve component service; two 
years, zero months, zero days of prior active federal 
service; and 22 years, one month and three days of total 
service for pay.  None of the information shows that the 
veteran's National Guard service in June 1993 was active 
duty.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(21); 38 C.F.R. § 3.6(b).

The term "active duty for training" means, in part, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes, and in the case of members of the Army National 
Guard of any state, full-time duty under section 316, 502, 
503, 504 or 505 of Title 32.  38 U.S.C.A. § 101 (22) (West 
2002); 38 C.F.R. § 3.6 (c)(1), (3) (2004).  Members of the 
National Guard of the United States and the Air National 
Guard of the United States are included as Reserves.  38 
U.S.C. A. § 101(26), (27) (West 2002); 38 C.F.R. §3.7(m) 
(2004).  The term "inactive duty training" means, in part, 
duty (other than full-time duty) performed by a member of the 
National Guard of any state under section 316, 502, 503, 504, 
or 505 of Title 32.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d)(4) (2004).

The term "Armed Forces" includes the United States Army, 
including its Reserve component.  38 U.S.C.A. §§ 101 (10); 38 
C.F.R. § 3.1(a).  The term "Reserve component" includes the 
Army National Guard of the United States.  38 U.S.C.A. 
§§101(27); 38 C.F.R. §3.1(b).

In addition, any person who has been called into the Federal 
service as a member of the National Guard, but has not been 
enrolled in the Federal service, and who has suffered an 
injury or contracted a disease in the line of duty while en 
route to or from, or at, a place for final acceptance or 
entry upon active duty will be considered to have been on 
active duty and incurred such disability in the active 
military, naval, or air service.  38 U.S.C.A. § 106(b)(3).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements 
set out above, VA shall request verification of service from 
a service department.  38 C.F.R. § 3.203.  Moreover, a 
service department determination as to an individual's 
service shall be binding on VA.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In the case at hand, the appellant has submitted only his own 
contentions concerning his military service.  Because he did 
not submit service information meeting the criteria set out 
in 38 C.F.R. § 3.203(a), the RO requested verification of his 
claimed military service from the service department.  As 
noted above, the Puerto Rico Army National Guard reported 
that the appellant's June 1993 service was ordered by the 
governor of Puerto Rico (rather than by the Federal 
government).  

In this case, the Board notes that the appellant did serve on 
verified active duty with the Army from August 1968 to August 
1971, and on active duty with the Puerto Rico Army National 
Guard from November 1990 to May 1991.  However, he has not 
advanced any contentions regarding disability incurred or 
aggravated by these periods of active duty or active duty for 
training.  38 C.F.R. §§ 3.307, 309 (2004).

The appellant contends that he was on active duty 
participating in counter-crime National Guard Operations in 
Puerto Rico when he injured his cervical spine on June 4, 
1993.  The evidence of record confirms both that he injured 
his cervical spine on June 4, 1993, and that he participated 
in counter-crime operations in the Puerto Rico National 
Guard.  However, because the governor of Puerto Rico and not 
the President of the United States proposed such service, it 
is not Federal service.  Consequently, the veteran's cervical 
spine injury was not incurred during a period of active duty 
or active duty for training.  In essence, the pertinent facts 
in this case are not in dispute and the law is dispositive.  
Therefore, the claim must be denied because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Service connection for cervical spine disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



